                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION



  DANIEL HOWARD DULANEY,                             Case No. 3:18-cv-00654-HZ

         Plaintiff,
                                                     ORDER TO PAY FEES AND COSTS
         vs.,                                        UNDER EQUAL ACCESS TO JUSTICE
                                                     ACT
COMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

         Defendant.



 HERNÁNDEZ, District Judge:

        Having considered the parties’ Stipulated Motion for Fees and Costs pursuant to the

 Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, the Court awards Plaintiff

 $13,771.27 in attorney’s fees and $19.00 in costs, for a total award of $13,790.27. The

 Commissioner must pay the net amount, after any applicable offset subject to recovery under

 the Treasury Offset Program, see Astrue v. Ratliff, 560 U.S. 586 (2010), to Plaintiff’s attorney,

 Nancy J. Meserow, at her address of record.


          IT IS SO ORDERED.


 DATED: November 18, 2019
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge



Order to Pay EAJA Fees - 1
